Citation Nr: 0513748	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  98-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a back injury with cervical and lumbar myalgias.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from July 1984 to Decemebr 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO continued the evaluation of 
residuals of a back injury with cervical and lumbar myalgias 
at zero percent.


FINDINGS OF FACT

1.  The veteran was service connected for residuals of a low 
back injury in April 1993.  

2.  The veteran recovered completely from his in-service 
injury without residuals or sequela.

3.  The veteran was in a motor vehicle accident in August 
1996 which caused neck and back pain on motion.

4.  The service-connected residuals of a low back injury are 
not the cause of the veteran's current symptoms of pain on 
motion.


CONCLUSION OF LAW

Residuals of a back injury with cervical and lumbar myalgias 
warrant no more than a noncompensable evaluation.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303(b), 4.14, 4.71a, Diagnostic Codes 5290, 5292, 5295 
(2003); 5243 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of increased rating for residuals of a back injury 
with cervical and lumbar myalgias.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2002, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA letter predated the rating decision.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in March 2003 and the SSOC issued in April 2003.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

In Mayfield, No. 02-1077 (US. Vet. App. April 14, 2005), the 
United States Court of Veteran's Appeals (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in April 2002 specifically described the evidence 
needed to substantiate the claim and requested the appellant 
to "send the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service medical records.  
The appellant was afforded a VA examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

In April 1993, the veteran was service connected for 
residuals of a back injury with cervical and lumbar myalgias.  
The RO assigned a zero percent evaluation based on the fact 
that the evidence of record showed only slight subjective 
symptoms.

Private post-service medical records of August 1996 show the 
veteran was in a car accident.  The veteran sustained 
whiplash injuries productive of neck and back pain on motion.  
In a Disability Certificate dated in August 1996, Dr. J.L. 
Fisher, M.D., stated that the veteran was unable to perform 
any duties because of pain secondary to the motor vehicle 
accident and categorized him as totally incapacitated.

In a September 1996 letter, Dr. J.N. Saba, M.D., noted that 
the veteran had fallen during service and had injured his low 
back.  The doctor stated that the veteran had recovered 
completely from his injury in service, without residuals or 
sequela.  Dr. Saba further noted that about two or three 
months earlier, the veteran had started having low back 
problems for no reason at all.  An MRI was of the low back 
was completely normal.  He noted that the veteran was treated 
conservatively and was told he had pulled a muscle.  The 
veteran recovered completely without residual or sequela.  
Therefore, in Dr. Saba's opinion, all of the veteran's back 
problems were solely related to the injuries incurred as a 
result of the August 1996 car accident.  

In a VA examination of December 1997, the veteran complained 
of low back pain that floated from side to side over the hip 
region.  He further stated that he worked as a postal 
employee in building maintenance and that his job duties 
aggravated his back.  The examination revealed the veteran 
had a normal walk, no tenderness, deformity or pain on 
expressions.  The veteran was able to stand on his toes and 
walk on his heels without pain.  Straight leg raises were 
negative.  There were no neurological findings.  X-ray of the 
lumbar spine was normal.  A diagnosis of chronic lumbar 
strain status post Graves disease, on thyroid medication, was 
noted.  

In June 1998 the veteran was examined by Morehouse Medical 
Associates.  The veteran reported a back injury in service 
approximately ten years ago, but made no mention of his back 
problems in 1996 or the August 1996 car accident.  The 
veteran stated that at the time, the pain somewhat resolved 
but that the pain has recurred and that he suffered from 
flare-ups of his back pain twice a week lasting for 
approximately a day.  He described the pain as excruciating 
with dizziness, weakness, and instability in his back during 
the flare-ups.  The examination revealed a normal gait.  The 
feet showed no signs of abnormal weight bearing.  There was 
no limited function of standing and walking.  Some painful 
motion of the spine with flexion and extension was noted.  
Muscle spasms in the right lower paraspinous muscles were 
noted.  Range of motion of the cervical and lumbar spine was 
within normal limits.  There was slight pain on flexion of 
the lumbar spine at 70 degrees.  Lower extremity motor 
functions and sensory were within normal limits.  There was 
no generalized muscle weakness and wasting.  A diagnosis of 
residuals of back injury with cervical and lumbar myalgias 
was noted.

In a VA examination of February 2003, the veteran reported 
injuring his back in 1985 while in service.  He further 
stated that he currently suffered from cervical and lumbar 
pain.  The examination revealed normal gait and posture.  The 
cervical spine had no radiating pain on motion.  There was 
some muscle spasm, but no tenderness.  The cervical spine 
range of motion was within normal limits.  Slight pain of the 
cervical spine was noted with active range of motion.  Range 
of motion was not limited by fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis of the 
cervical spine.  The thoraic spine showed no radiation of 
pain on movement, muscle spasms or tenderness.  Straight leg 
raising was normal.  There were no signs of radiculopathy.  
Lumbar spine examination revealed come radiation of pain on 
movement, some muscle spasm, and mild tenderness.  There were 
no signs of radiculopathy.  Active range of motion of the 
lumbar spine was noted with flexion at 90 degrees, extension 
at 30 degrees, right and lateral flexion at 40 degrees, and 
right and left rotation at 30 degrees.  There was significant 
pain during active range of motion of the lumbar spine.  
Range of motion was not further limited by fatigue, weakness 
lack of endurance or incoordination.  There was no ankylosis 
of the lumbar spine.  Neurological examination revealed 
normal motor function of the upper and lower extremities.  
Sensations to light touch and pain were normal.  Upon 
reviewing the veteran's medical records and claims file, the 
examiner noted that the veteran had injured his back in 
service but that he was treated and recovered from said 
injuries without sequela.  The examiner the opined that the 
veterans' "current neck and lumbar problems started after 
his August 1996 motor vehicle accident."  He went on to 
state that "[i]t is doubtful, if not impossible to link his 
current medical back condition and neck condition to the 
service connected injury he had, this is because he recovered 
fully from the injury he had [in service]."

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for lumbosacral strain.  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the Board must consider 
all versions.

Under Diagnostic Code 5290, effective prior to September 26, 
2003, slight limitation of the cervical spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(prior to September 26, 2003).

Under Diagnostic Code 5292, effective prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warrants a 10 percent disability rating, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
disability rating, and severe limitation of motion of the 
lumbar spine warrants a 40 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
warrants a zero percent disability rating, with 
characteristic pain on motion warrants a 10 percent 
disability rating, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability rating, 
and severe warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  Under this Formula, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The evidence of record shows that the veteran currently 
suffers from some limitation of motion, myalgias and pain on 
motion.  However, the same competent evidence reflects that 
the veteran's current back problems are not due to his in-
service injury but rather his August 1996 motor vehicle 
accident.  Regulations establish that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  This is similar to 38 C.F.R. § 3.303(b); once 
there is a finding of service connection, subsequent 
manifestations of the same chronic disease are service 
connected unless clearly attributable to intercurrent cause.  
In this case, the examiner has opined that "it was doubtful, 
if not impossible" to relate the veteran's functional 
impairment to his service-connected residuals of a back 
injury with cervical and lumbar myalgias.  Similarly, Dr. 
Saba, in 1996 noted that there had been an in-service back 
injury but that he had completely recovered without residual 
or sequela; and that all his back problems were solely 
related to a 1996 injury.  Thus, the Board concludes that the 
service-connected residuals of a back injury are not 
productive of functional impairment and are not compensably 
disabling.  Furthermore, his current disability is clearly 
due to intercurrent cause with both VA and private examiners 
distinguishing the service connected disability from the non 
service-connected pathology.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of a 
compensable evaluation for residuals of a back injury with 
cervical and lumbar myalgias, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

An increased (compensable) rating for residuals of a back 
injury with cervical and lumbar myalgias is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


